DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US2010/0089415) in view of Gueret (US2011/0284021).
Regarding claim 1, Vandromme discloses an applicator (1) for applying a cosmetic product to the eyelashes and/or eyebrows, having an applicator member (4) having 5a core (5A or 5) of thermoplastic material (refer to Paragraph [0052] which states that the core is made of plastic via molding) having a longitudinal axis (Y-Y’), spikes (4A) of thermoplastic material extending from the core (the core and spikes are formed as a one piece part from plastic via molding, refer to Paragraph [0052]), a holder (12) having 
Vandromme’s holder (12) is shown as being twisted along its entirety (refer to Vandromme Figure 2).  Modifying Vandromme to comprise an end piece, as taught by 

    PNG
    media_image1.png
    381
    703
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 1, as applied above.  Per the modification addressed in claim 1, the end piece of Gueret was incorporated into the applicator of Vandromme, wherein the 
Regarding claims 3 and 4, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1, as applied above.  Vandromme further discloses wherein the applicator has a stem (3, Vandromme Figure 1).  Providing the stem abutting the brush portion requires the end piece and the holder to both be inserted entirely in the stem.  Thus, the combination of Vandromme and Gueret teaches all the limitations of claims 3 and 4.
Regarding claim 5, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 1, as applied above.  The combination does not thus far disclose wherein the end piece has a length of between 1mm and 7mm.  Gueret does disclose however that each row of spikes may have a length between 10mm and 45mm (refer to Paragraph [0086]) and the end piece appears to be approximately 6% the length of a row.  Considering a row length between 10mm and 45mm, the length of the end piece is approximately 0.6mm and 2.7mm which overlaps the claimed range.  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end piece of the applicator of the combination of Vandromme and Gueret to have a length within the claimed range, since Gueret discloses that such values are well-known in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 6, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 1, as applied above.  The combination does not thus far disclose wherein the ratio of the length of the end piece to the length of a tail of the applicator member formed by the proximal part thereof that does not have spikes is between 0.1 and 0.8.  Rather, the combination is silent on the relative dimensions.  Gueret discloses that each row of spikes may have a length between 10mm and 45mm and the length of the end piece appears to be approximately 6% the length of a row.  Considering a row length between 10mm and 45mm, the length of the end piece is approximately 0.6mm and 2.7mm, which overlaps the claimed range.  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end piece of the combination of Vandromme and Gueret to have a length within the claimed range, since Gueret discloses that such values are well-known in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Vandromme discloses that the length of the tail is between 2mm and 20mm (refer to Paragraph [0071]).  Thus, a ratio between the length of the end piece and the length of the tail piece can be approximated as being between 0.03 and 1.35 (shortest length of end piece~0.6mm/longest tail length~20mm=0.03 and longest length of end piece~2.7mm/shortest length of tail~2mm=1.35), which overlaps with the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 7, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1, as applied above.  Vandromme further discloses wherein the holder extends along the entire length of the core (refer to Vandromme, Figure 2).  
Regarding claim 8, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1, wherein the spikes are molded with the core.
The claimed phrase “molded with the core” is being treated as a product by process limitation; that is the core and the spikes are formed by a molding process. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps, i.e. that the core and the spikes are monolithic. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Vandromme discloses the spikes being molded with the core (refer to Paragraph [0052]).  
Regarding claim 9, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1, as applied above.  Vandromme discloses the applicator as claimed in claim 1, wherein the core has a plurality of ribs (7, 8, 9, 10) that define 

    PNG
    media_image2.png
    453
    536
    media_image2.png
    Greyscale

Regarding claim 10, the combination of Vandromme and Gueret discloses the applicator as claimed in claim 1, as applied above.  Vandromme further discloses the applicator according to claim 9, wherein the ribs extend along substantially the entire length of the core (best shown in Vandromme Figure 7).
Regarding claim 11, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  The combination does not thus far disclose wherein the ribs have a height greater than or equal to 0.8mm.  Vandromme does however disclose that the spikes have a height between 1mm and 5mm (refer to Paragraph [0074]), and the ribs appear to be approximately 1/3 the height of the spikes.   Considering a spike height of between 1mm and 5mm, the rib height can be approximated as being between 0.33mm and 1.65mm, which overlaps the claimed range.  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Vandromme and Gueret such that the ribs have a height within the claimed range, 
Regarding claim 12, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  Vandromme further discloses wherein the cross section of the core is a cruciform (best shown in Vandromme Figure 4).
Regarding claim 13, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  Vandromme further discloses wherein the spikes extend from the ribs of the core (best shown in Vandromme Figure 4). 
Regarding claim 14, the combination of Vandromme and Gueret disclose the applicator as claimed in claim 9, as applied above.  Vandromme further discloses wherein each of the metal arms extends along the entire length of a groove (best shown in Vandromme Figures 7-9).  
Regarding claim 15, the combination of Vandromme and Gueret discloses the applicator according to claim 1, as applied above.  Vandromme further discloses wherein the overall diameter of the assembly formed by the end piece provided with the metals arms is defined by these arms situated opposite one another on the end piece.  (Since Vandromme’s end piece is an extension of the core, 5A, and the metal arms are situated opposite one another on an outermost surface of the core, as best shown in Vandromme Figure 6, and the diameter of the wire, 12, that forms the arms of the 
Regarding claim 16, the combination of Vandromme and Gueret discloses the applicator according to claim 1, as applied above.  The combination does not explicitly disclose wherein the arms are inscribed entirely in the cross section of the end piece, and the overall diameter of the assembly end piece and metal arms is defined by the end piece; however, Vandromme discloses that the diameter of the wire which forms the metals arms is between 0.1 and 1mm (refer to Paragraph [0079]).  Vandromme does not explicitly disclose the size of the end piece; however, Vandromme does disclose that the width of the bases of the spikes of the core are between 0.2 and 3mm, wherein the width of the base of a spike is substantially equal to the width of a rib (7, 8, 9, 10) of the core (5).  Vandromme further discloses that the spikes have a height between 1mm and 5mm (refer to Paragraph [0074]), and the ribs (7, 8, 9, 10) of the core (5) appear to be approximately 1/3 the height of the spikes.  Considering a spike height of between 1mm and 5mm, the rib height can be approximated as being between 0.33mm and 1.65mm, which results in an overall core outer diameter of (0.2mm + 2*0.33 = 0.86; 3mm + 2*1.65mm = 6.3mm), wherein the end piece is an extension of the core and thus has the same dimensions and size of the core.  Thus, the end piece diameter can be approximated as being between 0.86mm-6.3mm.  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Considering the lower extreme of the provided ranges, i.e. a wire diameter of 0.1mm and an end piece diameter of 0.86mm provides a configuration wherein the arms are entirely inscribed in . 

    PNG
    media_image3.png
    528
    747
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
Argument #1:
In Gueret, there is no teaching of a twisted end piece nor associated advantage of a twisted end piece.
Response #1:
Gueret is not being relied upon for the teaching of a twisted end piece, only for the teaching of an end piece.  Vandromme discloses twisting of the applicator core, via the twisted wire pair, wherein an extension/end piece of the core will subsequently be twisted under the action of the twisted wire pair.  Further, despite the cited advantages of Applicant’s invention, the prior art does not need to explicitly teach the same advantages.
Argument #2:
There are no ribs and grooves on the added end piece of the combination of Vandromme and Gueret.
Response #2:
Gueret’s end piece is depicted as having a same cross-section as the core, wherein the core has a polygonal/hexagonal cross-section.  Thus, in modifying Vandromme with the teachings of Gueret, one of ordinary skill would similarly provide an end piece having a same cross-section as Vandromme, i.e. the end piece would have ribs and grooves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH WOODHOUSE/Examiner, Art Unit 3772    
                                                                                                                                                                                                    /TATIANA L NOBREGA/Primary Examiner, Art Unit 3799